      Case 1:19-cv-00988-RB-SCY Document 61-1 Filed 03/16/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

__________________________________________
                                              )
NEW MEXICO CATTLE GROWERS’                    )
ASSOCIATION,                                  )
                                              )
      Plaintiff,                              )
                                              )
                v.                            )
                                              )
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY, et al.,                    )
                                              )
      Defendants,                             )
                                              )              Case No. 1:19-cv-00988-RB-SCY
                and                           )
                                              )
AMIGOS BRAVOS, NEW MEXICO                     )
ACEQUIA ASSOCIATION, and GILA                 )
RESOURCES INFORMATION                         )
PROJECT,                                      )
                                              )
      Intervening Cross-Claimants-Defendants, )
                                              )
                v.                            )
                                              )
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY, et al.,                    )
                                              )
      Cross-Defendants.                       )
__________________________________________)


         DEFENDANTS/CROSS-DEFENDANTS’ AMENDED PROPOSAL TO
                     FURTHER STAY PROCEEDINGS

       Pursuant to this Court’s February 10, 2021 Order directing the Parties’ to file either a

joint motion or separate proposal to further govern this proceeding, see Dkt. No. 59,




                                                1
      Case 1:19-cv-00988-RB-SCY Document 61-1 Filed 03/16/21 Page 2 of 6




Defendants/Cross-Defendants (“the Agencies”), hereby propose to stay the above-captioned

proceeding until June 1, 2021. The Agencies have good cause for this request.

       1.      In 2015, the Agencies revised the regulatory definition of “waters of the United

States.” See Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054

(June 29, 2015) (“2015 Rule”).

       2.      In 2017, the Agencies began reconsidering the 2015 Rule. They conducted a

notice-and-comment rulemaking process that resulted in the Agencies issuing a final rule

repealing the 2015 Rule and reinstating the pre-2015 Rule regulatory definition of “waters of the

United States.” See 84 Fed. Reg. 56,626, 56,626 (Oct. 22, 2019) (“Repeal Rule”). The Repeal

Rule went into effect on December 23, 2019. Id. at 56,626.

       3.      On January 23, 2020, the Agencies signed a final rule––the Navigable Waters

Protection Rule (“NWPR”)––promulgating a revised definition of “waters of the United States.”

The NWPR was published in the Federal Register on April 21, 2020, and went into effect on June

22, 2020. 85 Fed. Reg. 22,250 (Apr. 21, 2020).

       4.      Plaintiff initiated this lawsuit on October 22, 2019, challenging the Repeal Rule.

Dkt. No. 1.

       5.      On April 27, 2020, Plaintiff sought leave to file a supplemental complaint to add

challenges to the NWPR. Dkt. No. 24. This motion for leave was granted the same day. Dkt. No.

25.

       6.      On June 30, 2020, the Court granted Intervening Cross-Claimants-Defendants’

motion to intervene. Dkt. No. 37.




                                                 2
      Case 1:19-cv-00988-RB-SCY Document 61-1 Filed 03/16/21 Page 3 of 6




        7.      Also on June 30, 2020, Intervening Cross-Claimants-Defendants filed a cross-

complaint against the Agencies challenging the NWPR. Dkt. No. 38.

        8.      On May 26, 2020, Plaintiff filed a motion to preliminarily enjoin, in part, the

NWPR. Dkt. No. 30. The Agencies and Intervening Cross-Claimants-Defendants opposed that

motion. Dkt. Nos. 34, 40. On February 10, 2021, Plaintiff’s motion for preliminary injunction was

denied without prejudice. Dkt. No. 59. The Court noted that Plaintiff may refile the motion at a

later date, “if necessary.” Id.

        9.      There are no other outstanding motions before the Court in this matter.

        10.     On January 20, 2021, President Biden issued an Executive Order entitled

“Executive Order on Protecting Public Health and the Environment and Restoring Science to

Tackle the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021). In conformance with the Executive

Order, the Agencies are reviewing many rules promulgated in the last four years, including the

NWPR at issue in this case.

        11.     Accordingly, to give appropriate officials adequate time to review the NWPR and

determine whether the rule should be maintained, modified, or otherwise reconsidered, the Parties

filed, and the Court granted, a motion to stay this matter until May 1, 2021. Dkt. Nos. 58, 59. The

order granting the motion to stay, however, ordered that if the 10th Circuit rules on the State of

Colorado v. EPA appeal (20-1238) before May 1, 2021, the Parties must meet and confer and file

a joint motion or separate proposals to further govern proceedings no later than 14 days after the

10th Circuit decision. See Dkt. No. 59.

        12.     Indeed, on March 2, 2021, the 10th Circuit ruled on the State of Colorado v. EPA

appeal (20-1238), reversing the preliminary injunction order issued by the District of Colorado in


                                                3
      Case 1:19-cv-00988-RB-SCY Document 61-1 Filed 03/16/21 Page 4 of 6




the underlying proceeding. See State of Colorado v. U.S. Envtl. Prot. Agency, No. 20-1238, 2021

WL 790999 (10th Cir. Mar. 2, 2021).

       13.     The Parties have since met and conferred. Plaintiff has proposed that the stay be

lifted. Plaintiff further stated it intends to re-file its motion to preliminarily enjoin the NWPR.

       14.     The Agencies propose extending the stay by one month, until June 1, 2021, to allow

time for the Agencies to further evaluate the NWPR.

       15.     When the Parties initially requested the stay, the Agencies lacked key personnel

who will be involved in reviewing the NWPR. Michael Regan only recently, on March 11, 2021,

became the EPA Administrator, and the Agencies need sufficient time to evaluate the NWPR and

brief Mr. Regan and other decisionmakers as part of their ongoing review process.

       16.     The Agencies’ review of the NWPR may ultimately lead to the modification or

withdrawal of the rule. If that occurs, proceeding with this case may be an unnecessary expenditure

of judicial and party resources.

       17.      Intervening Cross-Claimants-Defendants have stated that they take no

position regarding the Agencies’ proposal to stay this case until June 1, 2021. Given the

relatively brief extension of the stay proposed by the Agencies, granting this proposal will not

unduly prejudice any party, will conserve the Parties’ resources, and will promote the interest of

judicial economy.

       18.     The Agencies’ proposal is without prejudice to the right of any party to seek a

further stay at the end of the abeyance period.

       For the foregoing reasons, the Agencies respectfully request that the Court stay this

proceeding until June 1, 2021.

///
                                                  4
     Case 1:19-cv-00988-RB-SCY Document 61-1 Filed 03/16/21 Page 5 of 6




Dated: March 16, 2020                      Respectfully submitted,



                                     /s/ Hubert T. Lee               .

                                     HUBERT T. LEE
                                     SONYA J. SHEA
                                     Trial Attorneys
                                     Environmental Defense Section
                                     U.S. Department of Justice
                                     P.O. Box 7611
                                     Washington, DC 20044
                                     (202) 514-1806 (Lee)
                                     (303) 844-7231 (Shea)
                                     Hubert.lee@usdoj.gov
                                     Sonya.Shea@usdoj.gov

                                     FRED J. FEDERICI
                                     Acting United States Attorney

                                     /s/ Manuel Lucero
                                     MANUEL LUCERO
                                     Assistant U.S. Attorney
                                     P.O. Box 607
                                     Albuquerque, NM 87103
                                     (505) 224-1467
                                     Manny.lucero@usdoj.gov

                                     COUNSEL FOR DEFENDANTS




                                     5
      Case 1:19-cv-00988-RB-SCY Document 61-1 Filed 03/16/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on March 16, 2021, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing

to registered counsel for all parties.



                                               /s/ Hubert T. Lee




                                                 6
